Citation Nr: 0425074	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed on a direct basis and as secondary to a service-
connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to May 
1992.

In November 1992, service connection was granted for status 
post right anterior cruciate ligament reconstruction 
(hereinafter "right knee disability") and right trapezius 
strain.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO), which, in part, denied the veteran's 
claim of entitlement to service connection for a low back 
disability, claimed both on a direct basis and as secondary 
to the service-connected right knee disability.  

Issues not on appeal

In the August 2001 rating decision, the RO also denied the 
veteran's claim for increased rating for the service-
connected right knee disability.  In addition, that decision 
denied a separate rating for arthritis of the right knee and 
also denied an increased rating for a service connected right 
shoulder condition. To the Board's knowledge, the veteran has 
not disagreed with those actions and they are therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran alternatively contends that his low back 
disability is either directly the result of his military 
service or that it is secondary to his service-connected 
right knee disability.  Compare 38 C.F.R. §§ 3.303(a) and 
3.310(a) (2003).  The secondary service connection claim 
encompasses the veteran's contention that the back disability 
was aggravated by the service-connected right knee 
disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) [additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is 
compensable].
 
Reason for Remand

Medical examination

Service medical records indicate that the veteran was treated 
for low back pain in November 1991.  The veteran reports that 
since this 1991 treatment, his back pain has continually 
worsened.  A herniated disk at the L5-S1 interspace and S-1 
compressive radiculopathy was diagnosed in June 2002.

The veteran was given a VA medical examination in June 2001.  
The Board notes that while the opinion of the June 2001 VA 
examiner addresses the causal relationship, or lack thereof, 
between the veteran's service-connected right knee injury and 
the non service-connected back disorder, it does not indicate 
whether there has been any aggravation of the low back 
disability as a result of the service-connected right knee 
injury.  See Allen, supra.  The examiner also did not 
indicate whether the veteran's current back disorder was 
directly related to the veteran's 
in-service back complaints.  Because the VA examiner did not 
address these critical issues, this case must be remanded to 
obtain an appropriate nexus opinion. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should return the veteran's claims folder to the 
June 2001 VA examiner and ask that he provide a 
supplemental report to his June 2001 examination report. 
The VA examiner should review the entire claims folder 
and render an opinion as to whether it is as likely as 
not that any current low back disability is causally 
related to any incident of service.  The VA examiner 
should also render an opinion as to whether the 
veteran's low back disability has been aggravated by his 
service connected knee disability. 

If the June 2001 VA examiner is unavailable, the 
veteran's VA claims folder should be referred to another 
physician with appropriate expertise, who, after a 
review of the veteran's claims folder, should render an 
opinion as to whether it is as likely as not that the 
veteran's current low back disability is causally 
related to any incident of service. Additionally, an 
opinion should be rendered as to whether the veteran's 
low back disability has been aggravated by his service 
connected knee disability.  The complete rationale for 
any opinion expressed should be provided.

If the reviewing physician deems it to be necessary, 
physical examination of the veteran should be 
accomplished. The report of the records review should be 
associated with the veteran's VA claims folder.

2. After the above development is completed, VBA should 
readjudicate the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond. Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case. No 
action is required of the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West,12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



